Mu. Justice Wole
delivered the opinion of the court.
When a motion for. nonsuit is made and overruled and! subsequently the defendant presents his own evidence, the motion, technically at least, is waived and the whole evidence must be considered, which will he done in disposing’ of the third assignment of error. People v. González, 24 P.R.R. 667; People v. Alvarado, 19 P.R.R. 827; People v. Ojeda, 26 P.R.R. 392.
When an agent sells adulterated milk the agent and the ■principal each is guilty of an offense, and even jointly guilty. Seetioris 36 and 47, Penal Code; People v. Quiñones, 30 P.R.R. 548.
The foregoing covers the first and second assignments of error. Incidentally, however, they raise the question of whether the court had before it a sufficient standard to judge of the adulteration, more properly belonging to the third assignment, namely, that the evidence was insufficient. The theory is that there was a standard established under the Act of 1913, as appellants concede, but they maintain that the said standard disappeared when that act was repealed. According to law the court below and this court will take notice of the standard fixed by the department of sanitation, if necessary. People v. Rivera, 31 P.R.R. 612; People v. Massari, 32 P.R.R. 17-20. Here, moreover, the testimony given, without objection and even accepted by the defense, was that the milk was below the standard. Under these circumstances we see neither prejudice nor error. People v. Velázquez, 35 P.R.R. 548, is applicable.
Appellants also insist that the milk was brought to them adulterated and in effect they did not know that it had been so adulterated. The law makes it the duty of vendors of *430milk to see to it that they sell no adulterated milk. We have examined the evidence and find it sufficient.
The judgment will be affirmed.